


Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

The Employment Agreement dated March 1, 2005, by and among Eagle Shipping
International (USA) LLC (the “Company”), Sophocles Zoullas (the “Executive”) and
Eagle Ventures, LLC (the “Agreement”), is hereby amended (“Amendment”) on this
25th day of March, 2008.

WHEREAS, Section 2 of the Agreement provides that its term shall continue until
the third anniversary of the date of such agreement, and that the Company and
the Executive may extend the term of such agreement by mutual written agreement;
and

WHEREAS, the Company and the Executive desire to extend Agreement for a three
month period, until June 1, 2008.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained in the Agreement and in this Amendment, the Company
and the Executive agree as follows:

1. The Company and the Executive hereby amend Section 2 of the Agreement,
effective as of the date hereof, to read as follows:

“2. Term. The term of this Agreement shall commence as of the date of this
Agreement and shall continue until June 1, 2008, unless otherwise terminated in
accordance with the terms hereof (such period, or such shorter period if this
Agreement or the Executive’s employment with the Company is terminated earlier
in accordance with the terms hereof, shall be referred to as the “Term”). The
Company and the Executive may extend the Term of this Agreement by mutual
written agreement.”

This Amendment has been executed by the parties as of the date first above
written.

  

 

 

Company:

 

 

 

 

 

Eagle Shipping International (USA) LLC



 

By: 

 
/s/ Alan Ginsberg

 

 

Name: 

Alan Ginsberg

 

 

Title:

Chief Financial Officer

 

 

 

 

Executive:

 

 

 

 

 

/s/ Sophocoles Zoullas

 

 

Sophocles Zoullas

 

 

--------------------------------------------------------------------------------